Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-81572-CIV-MATTHEWMAN

 JOSHUA L. BELLAMY,

                  Plaintiff,
                                                                                KJZ
 v.
                                                                     Sep 14, 2020
 COMMISSIONER OF SOCIAL
 SECURITY,
                                                                                   West Palm Beach
             Defendant.
 _____________________________________/


    ORDER DENYING PLAINTIFF’S MOTION TO DECLARE SOCIAL SECURITY
   ADMINISTRATION ADMINISTRATIVE LAW JUDGES UNCONSTITUTIONAL AS
      VIOLATING THE APPOINTMENTS CLAUSE & REMAND FOR A NEW
                   ADMINISTRATIVE HEARING [DE 25]

           THIS CAUSE is before the Court upon Plaintiff, Joshua L. Bellamy’s (“Plaintiff”) Motion

 to Declare Social Security Administration Administrative Law Judges Unconstitutional as

 Violating the Appointments Clause & Remand for a New Administrative Hearing (“Motion”) [DE

 25]. Defendant, Andrew Saul, Commissioner of Social Security Administration (“Defendant”),

 has filed a response [DE 28], and Plaintiff has filed a reply [DE 29]. This matter is now ripe for

 review.

                               I. MOTION, RESPONSE, AND REPLY

                                              Plaintiff’s Motion

           Plaintiff requests that this Court remand this case for an administrative hearing “with a

 duly appointed Administrative Law Judge in conformity with the Appointments Clause of the

 United States Constitution.” [DE 25, p. 1]. Plaintiff asks the Court to rely on Cirko on behalf of

 Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020), and Sims v. Apfel, 530 U.S. 103, 120

 S.Ct. 2080, 147 L.Ed.2d 80 (2000), for the premise that this issue can be raised for the first time

                                                   1
Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 2 of 6



 before the District Court. Id. Plaintiff also relies on the recent case of Lucia v. S.E.C., 138 S. Ct.

 2044 (2018), for its holding that ALJs are officers subject to the Appointment Clause. Id. at p. 2.

                                           Defendant’s Response

        Defendant first explains, that on July 16, 2018, the “Acting Commissioner of Social

 Security ratified the appointments of the Social Security Administration’s (SSA) ALJs and

 approved those appointments as her own. See Social Security Ruling 19-1p, 84 FR 9582-02, 2019

 WL 1202036, at *9583.” [DE 28, pp. 1-2]. Defendant next points out that, on April 15, 2019,

 Plaintiff appeared for his hearing before ALJ Jonathan Sprague, and the ALJ’s partially favorable

 decision became final on September 23, 2019, when the Appeals Council denied Plaintiff’s request

 for reconsideration. Id. at p. 2. Defendant contends that “nowhere in Plaintiff’s motion does he

 acknowledge the July 16, 2018 action by the Acting Commissioner of Social Security ratifying the

 appointment of SSA ALJs as her own…. Furthermore, nowhere in Plaintiff’s motion does he

 acknowledge that ALJ Sprague was duly appointed by the Acting Commissioner on July 16, 2018,

 after the Lucia decision but before the hearing and decision in his case.” Id. at pp. 2-3. Defendant

 asserts that Plaintiff’s argument “is moot because he did have a hearing and received a decision

 from a SSA ALJ appointed by the department head.” Id. at p. 3. Defendant also distinguishes the

 Cirko case. Id. at pp. 3-4.

                                              Plaintiff’s Reply

        According to Plaintiff, Defendant’s argument in his response fails because “the

 Commissioner was powerless to provide a remedy under extant law because, a Head of

 Department’s authority to appoint inferior officials ‘is conditioned on Congress prescribing such

 means of appointment.” [DE 29, p. 1]. Plaintiff asserts that, here, Congress has not done so. Id. He




                                                   2
Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 3 of 6



 again argues that Social Security Administration ALJs are “inferior officers subject to the

 Appointments Clause.” Id. at p. 3.

                                           II. ANALYSIS

        The Court has carefully reviewed Lucia, 138 S. Ct. 2044. The Supreme Court in that

 case did not specifically address the constitutionality of the appointment of ALJs working for the

 Social Security Administration (“SSA”). Nonetheless, following the Lucia decision, several Social

 Security claimants have challenged the status of SSA ALJs under the Appointments Clause. See,

 e.g., Ramos v. Comm'r of Soc. Sec. Admin., No. 18-24519-CIV, 2020 WL 5096879 (S.D. Fla. Aug.

 28, 2020) (denying the plaintiff’s motion for summary judgment because the plaintiff failed to

 preserve her Appointments Clause challenge to SSA ALJs ); Gagliardi v. Soc. Sec. Admin., 441 F.

 Supp. 3d 1284, 1287 (S.D. Fla. 2020) (finding that the plaintiff waived her Appointments Clause

 challenge made for the first time in her motion for summary judgment).

        Plaintiff makes the same argument here that Lucia applies to Social Security

 Administration ALJs. However, it has been a well-established principle, even prior to Lucia, that

 Appointments Clause challenges must be timely made before an ALJ renders a decision. See Ryder

 v. United States, 515 U.S. 177, 182–183 (1995) (finding that only a claimant “who makes a timely

 challenge to the constitutional validity of the appointment of an officer who adjudicates his case

 is entitled to a decision on the merits of the question” because otherwise there would be “a

 disincentive to raise Appointments Clause challenges with respect to questionable judicial

 appointments.”).

        Thus, Plaintiff has forfeited his Appointments Clause challenge because he did not present

 this issue during the administrative proceedings. The Court acknowledges that there is no Eleventh




                                                 3
Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 4 of 6



 Circuit Court of Appeals decision directly on point. 1 However, district courts within the Eleventh

 Circuit have consistently determined that an Appointments Clause challenge must be

 raised before an ALJ’s decision becomes final at the administrative level.” Ramos, 2020 WL

 5096879, at *5 (citing Perez v. Berryhill, No. 18-20760-CV, 2019 WL 1405642, at *4 (S.D. Fla.

 Mar. 28, 2019); Moye v. Saul, No. 19-CV-60332, 2020 WL 1433280, at *5 (S.D. Fla. Mar. 24,

 2020); Parker v. Berryhill, 2019 WL 3097511, at *10-11 (S.D. Fla. July 15, 2019); Burr v. Comm'r

 of Soc. Sec., No. 5:18-cv-518-Oc-18PRL, 2019 WL 3821572, *3-4 (M.D. Fla. May 17,

 2019), report and recommendation adopted, No. 5:18-cv-518-Oc-18PRL, 2019 WL 3817486

 (M.D. Fla. Aug. 14, 2019), appeal dismissed sub nom., No. 19-14063-EE, 2019 WL 7586528 (11th

 Cir. Nov. 26, 2019); Huebert v. Comm'r of Soc. Sec., No. 2:18-cv-761-FTM-MAP, 2019 WL

 5206065, at *5 (M.D. Fla. Oct. 16, 2019); Miaolino v. Comm'r of Soc. Sec., No. 2:18-cv-494-FtM-

 UAM, 2019 WL 2724020, at *7 (M.D. Fla. July 1, 2019); Lopez v. Berryhill, 2019 WL 1429632,

 at *5-7 (S.D. Fla. Mar. 29, 2019). Additionally, there are opinions out of the Eighth and Tenth

 Circuit Courts of Appeals that an Appointments Clause challenge must be raised before the Social

 Security Administration. See Carr v. Comm’r, SSA, 961 F.3d 1267 (10th Cir. 2020); Davis v. Saul,

 963 F.3d 790 (8th Cir. 2020).

         Plaintiff argues that there should be no issue-exhaustion requirement for this type of

 Appointments Clause challenge and relies on the Cirko case to support his position. The Court has

 carefully considered Cirko, 948 F.3d 148, in which the Third Circuit Court of Appeals held that

 claimants do not need to present an Appointments Clause claim during Social Security

 Administration administrative proceedings, but instead may raise that claim for the first time in



 1
  There are at least two pending appeals before the Eleventh Circuit Court of Appeals involving that threshold
 question—Perez v. Comm'r of Soc. Sec., No. 19-11660 (11th Cir. Apr. 29, 2019) and Lopez v. Acting Comm'r of the
 Soc. Sec. Admin., No. 19-11747 (11th Cir. May 3, 2019).

                                                        4
Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 5 of 6



 the district court. That decision, however, is not binding precedent and is not overridingly

 persuasive. See Gagliardi, 441 F. Supp. 3d at 1289 (rejecting the same argument that Plaintiff has

 made regarding Cirko) 2; see also Gonzalez, 2020 WL 5123135, at *6 (rejecting the same argument

 that Plaintiff has made regarding Cirko). As explained above, “[t]he weight of district court

 authority in the Eleventh Circuit, joined by two of the three circuit courts of appeals to address this

 issue, holds that a petitioner waives a challenge to the constitutionality of an ALJ’s appointment

 by failing to raise the challenge before the Social Security Administration.” Fletcher v. Saul, No.

 8:19-CV-1476-T-23AAS, 2020 WL 4188210, at *1 (M.D. Fla. July 21, 2020).

         Furthermore, “in remanding the case to the SEC, the Court in Lucia observed that the

 petitioner had made a ‘timely challenge’ because he had previously challenged the validity of the

 SEC's ALJ before the SEC and the Court of Appeals. 138 S. Ct. at 2055.” Gonzalez v. Comm'r of

 Soc. Sec., No. 8:19-CV-2172-T-23JRK, 2020 WL 5123135, at *5 (M.D. Fla. Aug. 3, 2020), report

 and recommendation adopted sub nom. Gonzalez v. Saul, No. 8:19-CV-2172-T-23JRK, 2020 WL

 5106679 (M.D. Fla. Aug. 31, 2020). Here, it is undisputed that Plaintiff did not raise the issue of

 the ALJ’s appointment before the ALJ or the Appeals Council. [DE 25, pp. 13-17].

         Finally, the case at hand is not one of “those rare cases” in which forfeiture should be

 excused. Freytag v. Comm'r, 501 U.S. 868, 879 (1991). “Appointments Clause claims, and other

 structural constitutional claims, have no special entitlement to review. A party forfeits the right to

 advance on appeal a nonjurisdictional claim, structural or otherwise, that he fails to raise at

 trial.” Id. at 893-94 (Scalia, J., concurring in part and concurring in judgment).




 2
  This Court agrees with the cogent analysis of the Honorable Beth Bloom, United States District Judge,regarding
 why the analysis in Cirko should be rejected. Gagliardi, 441 F. Supp. 3d at 1289-90.


                                                         5
Case 9:19-cv-81572-WM Document 30 Entered on FLSD Docket 09/14/2020 Page 6 of 6



        The Court finds that Plaintiff has waived his argument regarding the constitutionality of

 the appointment of Social Security Administration ALJ.

        Based on the foregoing, it is hereby ORDERED and ADJUDGED that Plaintiff’s Motion

 to Declare Social Security Administration Administrative Law Judges Unconstitutional as

 Violating the Appointments Clause & Remand for a New Administrative Hearing [DE 25] is

 DENIED. Plaintiff shall file his motion for summary judgment within 21 days from the date of

 this Order.

        DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

 Southern District of Florida, this 14th day of September, 2020.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                 6
